ORMOND, J.
— The questions of law arising out of the record, in this cause, will be considered in the following order;
1. Had the court the power to substitute copies of the writ, declaration and pleas in the cause, on an affidavit of their loss during the trial of the cause?
2. Was the court correct in rejecting the deposition of Lucretia Thompson ?
3. Did the court err in permitting the transcript of the will of John Ramsey, deceased, to be read in evidence to the'jury ?
4. Was the objection well taken, to the evidence admitted by the court, to impeach the testimony of one of the witnesses of the plaintiff in error?
*3095. Did tiic court err in charging the jury, that if the negroes sued for had been in the peaceable possession of the plaintiff, that, a wrong-doer coulcl not avail himself of a better title in a third person?
Every court of justice must of necessity have the power, whilst the papers of a cause are in fieri, to supply a loss occasioned either by accident or design. If this were not so, its progress could be stopped at any time, by the wilful abstraction of part of the papers of a cause from the files, or by a casual loss, consequent on the hurry and confusion of a nisi prius court. This is a conservative principle, which must inhere in ail courts; and in its application, is analogous to the familiar rule of evidence, authorising the reception of secondary proof, when the best evidence cannot be had. The records of the court being the highest grade of evidence, can in general be proved only by themselves; whether there may not be cases, when even this rule might yield to stern necessity, it is not necessary now to determine, as the papers permitted to be substituted in this case, were not records.
It was strenuously urged by the plaintiff’s counsel, that in every case in which secondary evidence of a written instrument is received, an opportunity is afforded the adverse party, of- questioning its loss, and - disputing the truth of the secondary proof, which was not permitted in this case, as the judgment of the court Was ex parte.
Tlie answer to this objection is, that the whole matter passed under the eye of the court. The presiding judge was certified of the former existence of the papers, not only from their having been read to the jury, as in *310this ease, but also from the memorials extant on the docket, and minutes of the court. The adverse counsel were present, and if any attempt had been made to foist into the cause untrue copies of the lost papers, the attempt could be resisted by counter affidavits, in which event the court would require the most plenary proof. In this case, the opposing counsel did not even suggest that the substituted papers were not substantially correct; we cannot therefore doubt, that the court was right in receiving thorn.
It has been determined by the Supreme court of New York, that a writ of fieri facias, after it had been levied and accidentally destroyed by fire in the officer’s house, that the lost paper could be replaced by a copy —(3 John. Rep. 418; White vs. Lovejoy; see also 2 Burrow’s Rep. 1072; 4 Term. Rep. 514.)
The objection to the reading of the deposition of Lucretia Thompson, is so inartilicially presented, that we are unable to say what point was intended to be raised for revision in this court. It is uncertain whether the objection was, that the commissioners'who took the depositions, did not certify it by their signatures, or that their certificate was not sealed. If the former was the alleged defect, it was sufficient to exclude i-t; if the latter, it was not. When a point, reserved for the determination of this court, will with equal propriety admit of a construction which will support or defeat the judgment of the court below, we must adopt the former as the true construction. The party who wishes to avail himself of an alleged error in the judgment of an inferior court, must reserve the point, and present it on the record with reasonable certainty.
*311The objection to the introduction of the transcript of the will of John Ramsey, is founded on the supposed insufficiency of the certificate of the clerk. • It is in these words:
“South Carolina: Edgefield District.
“I, John Towles, ordinary of the district aforesaid, do certify, that the foregoing sheets, &c. &c. — that by the laws of the State, I, as ordinary aforesaid, am keeper of all books, papers and records, relating to the office of ordinary, or to the probate of wills, administration of estates, or accounts of executors and administrators, and •am also sole judge of the court of ordinary for the district aforesaid, subject to appeal to the court of common pleas; and that this certificate is in due form, and by the proper officer. Given under my hand and probate seal, (there being no seal of office”)
The act of Congress of seventeen hundred and ninety, providing for the authentication of the records and judicial proceedings of the courts of any State, by the attestation of the clerk with the seal of the court annexed, together with the certificate of the presiding judge, must be held to reach such a case as this, or it is not provided for; as the act of eighteen hundred and four, for the authentication of records, not judicial proceedings, will not apply. The decision on the probate of a will is a judicial proceeding, and the court in which it is registered, a court of record, and if the presiding judge is also clerk of the court, he must have authority to attest the records of his court in both capacities. This has been done in this case.
In the case of Bessell vs. Edwards, (5 Day’s R. 368,) it *312was held, that when a justice of the peace holds a court of record, and has no clerk, he may certify these facts: that there is no seal, and that his attestation is in due form, and ,that a record thus certified, would be evidence in another State.
So, in the case of Huff vs. Campbell, (1 Stewart, 543,) it was held, that a certificate made by one of the judges of the Supreme court of Tennessee, certifying that an Individual was clerk of that court, was sufficient, notwithstanding the act of Congress requires such certificate to he made by “the judge, chief justice, or presiding magistrate” — it appearing from the' law of Tennessee, that 'there was no chief justice or presiding magistrate of that court.
It was also objected, that it did not appear, that by the law of South Carolina, wills are required to be proved and recorded. All courts of the United States take judicial notice, that tribunals are established in the several States, for the adjustment of controversies and the ascertainment of rights.
Some tribunal must necessarily be charged with the duty of proving and recording wills and testaments; and it might as well be demanded in any case where a record of another State is offered in evidence, that the law creating the court and defining its powers, must be produced, as in this! The certificate and seal, which gives verity to the record, establishes as well the right of the court to adjudicate the matter contained therein, (unless indeed the record itself discloses the want of jurisdiction) as that such facts were in truth adjudicated.
It follows, that the court did not err in admitting the transcript.
*313The objection taken to evidence admitted to impeach one of defendant’s witnesses, is thus stated in the bill of exceptions: “ The plaintiff introduced evidence of a conversation between one Tandy Walker and the plaintiff’s wife, which was objected to by defendant’s counsel, but was permitted to go to the jury by the court, for the purpose alone of impeaching the testimony of one of defendant’s witnesses, who’ was proven to have been present, but denied having heard any such conversation.”
It is insisted by the counsel for the plaintiff, that the court permitted the testimony of the witness to be impeached, by proving that he had sworn falsely, in a matter not material to the issue. It is not easy to ascertain from the record, what point was really intended to be presented. What influence the conversation between Tandy Walker and the plaintiff’s wife could have in the cause, or whether it was material to the issue or not, is difficult to say, without knowing what the conversation was, and under what circumstances it took place. Still less can it be ascertained from- the record, whether the witness thus sought to be impeached, had voluntarily denied having the conversation, or whether it was brought out by the cross-examination of the plaintiff.
The rule is, that a witness cannot be examined to any distinct collateral fact, for the purpose of afterwards impeaching his testimony by contradicting him. But if a witness voluntarily swears falsely in relation to matters not within the issue, we can see no reason why he should not be impeached by contradicting him. The reason for the former rule, usually given, that the witness cannot be presumed to come prepared to defend *314himself, on such collateral matters, fails, when the testimony is voluntarily given, or not objected to.
In the case of Carlos vs. Brook, (10 Vesey, jr.) in treating of this subject, Lord Eldon says, “It was not at all put in issue whether he (the witness) had been insolvent, or had compounded with his creditors; but having sworn the contrary, they proved by witnesses, that he who had sworn to a matter not in issue, had sworn falsely in that fact, and that he had been insolvent and had compounded with his creditors, and it would be lamentable if the court could not find means of getting at it, for he could not be indicted for perjury, though swearing falsely; the fact not being material—(See also Purcell vs. McNamara, 8 Vesey, jr. 324; Tucker vs. Welch, 17 Mass. 160; Staple vs. Spohn, 8 Serg. & Rawle, 317.)
In this case, from the /Construction we put on the bill of exceptions, it appears that the objection was not that the witness was compelled to answer to collateral facts, but to the right of the opposite party to contradict him, by showing that he had not sworn truly. From what has been said, it appears there was no error in this.
Could the defendant below protect himself by proving a better title in a third person?
That in the action of trover, the defendant may defend himself by showing title in a third person, is a rule frequently laid down in general terms in the books. To that effect are the cases cited by the plaintiff’s counsel— (Schermerhorn vs. Van Volkenburg, 11 Johnson’s Rep. 529, and Rotan vs. Fletcher, 15 Johnson’s Rep. 207.)
The action, in this case, is detinue; but it is not perceived that any substantial distinction exists between *315the two actions as to this question. A general or special property in the chattel sued for, is sufficient to maintain either action.
No case has been cited to sustain the position of the plaintiff’s counsel, that a mere trespasser can in either action set up an outstanding title in a third person, without in some way connecting himself with it. The contrary, however, has been held in the case of Duncan vs. Spear, 11 Wend. R. 54. In that case, it was determined that a mere prior possession obtained by a purchase under a void execution, was sufficient to prevent the defendant from setting up a title in a third person, without shewing some claim, title or interest in himself.
The court, in delivering their opinion, refer to the case of Daniels vs. Bell & Brown, decreed in the same court a few years before, in which the same' principle was asserted.
The two cases from 11 and 15 Johnson’s Reports, are briefly reported, but it appears in both cases that the defendant’s came lawfully into possession, which materially distinguishes those cases from this. In this case, the defendant obtained the possession of the slaves by his marriage. They are tortiously - taken from him by the plaintiff, without color of title on his part, or in any manner connecting himself with the title. To permit such a defence to prevail, would be to encourage violations of the law.
The argument most relied on by the plaintiff’s counsel, and therefore deserving an answer, is, that if this recovery is allowed against the plaintiff, he cannot af-terwards protect himself by the judgment, if sued by the *316true owner. If it were true, that by his tortious act he has subjected himself to two actions, he certainly cannot found an argument on that fact, for his impunity, when sued by one whose possession he has invaded. But we do not see that this consequence follows.
The defendant, as husband, became entitled to all the personal property of the wife, in her possession at the time of the marriage, and may hold it until a better title is asserted. Having, then, the right to the possession, he has a right to recover for an injury done to it; and if the daughter of the wife, by virtue of the anti-nuptial gift, should hereafter assert and maintain her title to the property, it is not easy to conceive on what principle she could recover of the plaintiff in error, for an injury done to the possession, at a time, when that possession lawfully belonged to another, and for which injury, compensation had been made.
The view we have taken of this point of the cause, renders it unnecessary to consider whether the court decreed correctly as to the legal effect of the deed made by the wife of the defendant, a short time before the marriage to her daughter. Even if the decision of the court, that such a conveyance on the eve of marriage, without notice to the husband, is a fraud on his marital rights, and therefore void, per se, was wrong, it could not by possibility prejudice his rights, as the court had previously decided right, on a point which was decisive of the case.
The judgment is affirmed.